Citation Nr: 0906246	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to VA benefits based on the character of 
discharge from active duty from December 17, 1970 to November 
24, 1971.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 17, 1970 to 
November 24, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and August 2002 decisions issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
nonservice-connected pension benefits.  In those decisions, 
the RO noted that, in accordance with an administrative 
decision issued in March 1979, VA found that the appellant 
was barred from receiving VA benefits (nonservice-connected 
pension benefits), because he was discharged under other than 
honorable conditions as a result of absence without official 
leave (AWOL) for a continuous period of at least 180 days.  
The appellant was given notice of the March 1979 decision and 
his appellate rights the same month.  In August 1979, the 
appellant's notice of disagreement (NOD) with that decision, 
which had been forwarded by the Board, was received by the 
RO.  A statement of the case (SOC) on the character of 
discharge appeal was not issued until September 2003, as a 
result the claim for benefits remained in appellate status.  
The appellant perfected a timely appeal on this issue in 
September 2003.  

In July 2003, the appellant testified at an RO hearing; a 
copy of the transcript is associated with the record.

In a January 2006 remand, the Board noted that it construed a 
July 2002 statement from the appellant as a NOD of 
disagreement with the July 2002 denial of nonservice-
connected pension benefits.  As such, the remand, along with 
instructions for other development, required the RO to issue 
an SOC for the denial of nonservice-connected pension 
benefits under the holding in Manlincon v. West, 12 Vet. App. 
238 (1999).  The RO issued an SOC on this issue in October 
2008 and the appellant perfected a timely appeal in November 
2008.  As the required development has been completed, the 
case is again before the Board for further appellate review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  The 
appellant filed signed statements in October and November 
2008, indicating that he wished to appear at a hearing before 
a Veterans Law Judge at the RO.  He specifically requested to 
appear at a local in-person hearing held at the RO (Travel 
Board hearing).  Such a hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should contact the appellant and 
schedule him for the a Travel Board 
hearing before a Veterans Law Judge, in 
accordance with his request for the 
earliest date either one could be 
scheduled.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, or if the 
appellant withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




